                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

JILL MAJESKE,
                                                      Case No. 18-12403
             Plaintiff,
v.                                                    SENIOR U.S. DISTRICT JUDGE
                                                      ARTHUR J. TARNOW
QUICKEN LOANS AND AFFILIATED
COMPANIES WELFARE BENEFITS PLAN,                      U.S. MAGISTRATE JUDGE
                                                      MONA K. MAJZOUB
             Defendant.
                                       /

  OPINION AND ORDER GRANTING [20] DEFENDANT’S MOTION FOR SUMMARY
 JUDGMENT AND DENYING [19] PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

      Plaintiff, Jill Majeske, brings this suit against her employee welfare benefit plan

to recover short term disability benefits. Defendant, the Quicken Loans and Affiliated

Companies Welfare Benefits Plan (“the Plan”), is subject to the Employee Retirement

Income Security Act of 1974 (“ERISA”). Plaintiff brings this action under 29 U.S.C. §

1132(a)(1)(B). The Administrative Record has been filed with the Court [Dkt. # 18],

and both parties now seek summary judgment. Because Plaintiff has not shown that

Defendant acted arbitrarily or capriciously when it denied her claim for benefits,

Defendant’s motion will be granted and Plaintiff’s will be denied.

                    FACTUAL AND PROCEDURAL BACKGROUND

      Plaintiff is a loan underwriter at Quicken Loans, Inc. Defendant is an ERISA

Employee Benefits Plan sponsored by Quicken Loans, Inc. and administered by Liberty

Mutual Group.


                                       Page 1 of 13
       Ms. Majeske sought treatment at Bio Energy Medical Center on May 22, 2017.

She complained about a wide range of health problems, including chronic fatigue. On

June 15, 2017, Ms. Majeske underwent laboratory work testing for Lyme Disease. She

was tested according to Western Blot IgM method. (Administrative Record, HA0140-

41). The Western Blot test measures the presence of certain antibodies against Lyme

Disease and assigns their presence in various bands. (Id.). The three such bands that

were positive from Ms. Majeske blood sample were sufficient to trigger a positive result

for Lyme disease according to the laboratory’s criteria, but not for those of the Center

for Disease Control (“CDC”). (Id.). Thus, on June 30, 2017, the laboratory, IGeneX,

issued a report showing that Ms. Majeske tested positive for Borreliosis, or Lyme

Disease, according to the IGeneX criteria, but negative for the disease according to the

CDC/NYS criteria. (Id.).

       Ivy Carson, N.P., on an August 21, 2017 consultation, found that Ms. Majeske

suffered from fatigue that was “[l]ikely related to a host of factors, including nutritional

deficiencies, Hashimoto’s hypothyroidism, digestive imbalances, Lyme disease, [and]

Epstein Barr reactivation.” (HA 0175). The next day, August 22, 2017, Ms. Carson

wrote a letter “to whom it may concern” opining that it was in Ms. Majeske’s best

interest to take 90 days off work to pursue treatment for these ailments. (HA 0128). Ms.

Carson reiterated her position in a second letter on September 14, 2017. (HA0177). A

third letter, dated November 9, 2017, expanded the list of symptoms and opined that

“[e]xtensive labwork performed has included the IgM Western Blot which was positive

                                         Page 2 of 13
for Borreliosis, as well as labwork confirming her autoimmune thyroiditis, multiple

nutritional deficiencies, dysbiosis, and immunodeficiency…” (HA0178). She added

that external stressors exacerbate symptoms and slow recovery, and that Ms. Majeske’s

time off work was necessary for her recovery. On November 27, 2017, the Bio Energy

Medical Center Medical Director, James. R. Neuenschwander, M.D. opined that the

IgeneX positive markers, along with a “non existent CD57 (activated natural killer cell)

count,” indicated chronic Borreliosis. (HA0179).

      Dr. Neuenschwander continued to describe the indications of chronic

Borreliosis as follows,

      Jill has the classic pattern of normal lymphocyte count and IP flow. Positive
      IgM with negative IgG western blot along with a low CD57 (in the absence
      of other immunodeficiency). Jill also had an elevated C-reactive protein, an
      indicator of inflammation, along with a high TPO antibody level indicating
      her hypothyroidism is due to Hashimoto’s, an autoimmune disease. Based on
      this evidence, Jill was diagnosed with chronic Borreliosis (I am
      differentiating this from the acute/subacute form of Borrelia commonly
      known as Lyme disease) and was treated with three months of a standard oral
      Borrelia protocol—Doxycycline and Hydroxychloroquine. This treatment
      resulted in a significant increase in her symptoms (typically seen with
      antibiotic treatment of chronic infections and known as the
      Jarisch/Herxheimer reaction). These symptoms included significant increase
      in fatigue and brain fog, hypersomnolence, and joint pain. These symptoms
      resulted in the necessity for short term disability. Due to the chronicity of her
      symptoms, she likely needs a longer course of treatment, but is unable to
      pursue this at this time due to her work situation. Given the symptom complex
      and biochemical evidence to support her diagnosis along with the classic
      response to antibiotic treatment, she deserves to qualify for short term
      disability payment for the three months that she was under treatment.”
      (HA0179).




                                       Page 3 of 13
         Ms. Majeske filed her initial application for short term disability on August 23,

2017. (HA0106). A disability nurse manager concluded that based on the evidence

before her—Ivy Carson’s office notes from 8/21/2017 visit by Ms. Majeske and the

aforementioned letter from Ivy Carson—restrictions and limitations were not supported

“due to lack of medical evidence that would indicate a level of impairment. (Id.).

Defendant received Ms. Majeske’s first letter of appeal on September 14, 2017.

(HA0107). The appeal included a summary of care and a lab order from Ms. Carson,

dated 5/22/2017, lab reports dated 6/15/2017, summary of care dated 8/21/2017, and

the letter dated 9/14/2017 from Ms. Carson. Ms. Majeske’s claim was then reviewed by

an independent physician, Dr. Sara Keiler.

         Dr. Keiler spoke with Ms. Carson about Ms. Majeske’s worsening symptoms,

including fatigue, and joint pain. (HA0115-16). Ms. Carson told Dr. Keiler that she

believed that Ms. Majeske’s symptoms were caused by her Lyme disease and the

treatment thereof, in addition to a history of mold exposure. (Id.). She disputed Ms.

Carson’s Lyme disease diagnosis on the grounds that Ms. Majeske tested negative

according to the CDC standard for Lyme disease diagnosis. (HA0117). She also found

that EBV serologies were more consistent with a past infection than a current infection.

Dr. Keiler also noted that Ms. Majeske’s hypothyroidism was under control with

medication. Finally, Dr. Keiler also found that mold inhalation has not been linked in

medical literature to fatigue, so it was a dubious explanation for Ms. Majeske’s fatigue.

(Id.).

                                         Page 4 of 13
      Defendant received Ms. Majeske’s second level of appeal on December 1, 2017.

(HA0108). That appeal considered the November 9, and November 27, 2019 letters

from Ms. Carson and Dr. Neuenschwander respectively. Ms. Carson also provided

notice after the second level appeal was denied of a “new diagnosis of an autoimmune

condition (Hashimoto’s thyroid).” (Id.) Ms. Majeske’s second level appeal was

reviewed by an independent physician, Dr. Jeffrey Sartin. Dr. Sartin opined that Ms.

Majeske’s file lacked documentation from psychiatric providers as to whether her

depression and anxiety was disabling, that it lacked documentation of physical

examinations that would indicate impairing diagnoses, and that it lacked evidence of

reported or observed cognitive or physical side effects to Ms. Majeske’s medications.

(HA0123). Dr. Sartin noted that,

      In evaluating complaints of cognitive disfunction, in particular where
      anxiety and depression are involved, one would generally need input from
      the neurological and psychiatric perspective, as well as detailed
      neurocognitive testing and brain imaging. These are lacking in medical
      evidence. (Id.).

Dr. Sartin also observed that Ms. Majeske’s Lyme disease testing was negative

according to CDC criteria for both IgM and IgG. Dr. Sartin placed several phone calls

to Dr. Neuenschwander’s office but was unable to reach him. (Id.).

      Based on Dr. Sartin’s and Dr. Keiler’s opinions, an appeal review consultant

concluded on February 6, 2018 that “the information does not contain physical or

mental status examination findings, diagnostic test results, or other forms of medical

documentation to verify that her symptoms were of such severity, frequency and

                                      Page 5 of 13
duration that they resulted in restrictions and limitations that rendered her unable to

perform [her] duties as of August 23, 2017.” (HA0110).

      Ms. Majeske filed this suit on August 2, 2018. [Dkt. # 1]. On September 28, 2018

she amended her complaint [7] to name the Plan as the defendant. On April 8, 2019,

both parties filed cross-motions for summary judgment [19 & 20]. Those motions are

fully briefed and will be decided without oral argument pursuant to Local Rule 7.1(f)(2).

                                  LEGAL STANDARD

      District courts are instructed to review denial of benefits challenges under 29

U.S.C. § 1132(a)(1)(B) according to a de novo standard, unless “the benefit plan gives

the administrator or fiduciary discretionary authority to determine eligibility for

benefits or to construe the terms of the plan.” McClain v. Eaton Corp. Disability Plan,

740 F.3d 1059, 1063 (6th Cir. 2014). “If a plan affords such discretion to an

administrator or fiduciary, [the Court] review[s] the denial of benefits only to determine

if it is ‘arbitrary or capricious.’” Marks v. Newcourt Credit Grp., Inc., 342 F.3d 444,

456 (6th Cir. 2003).

      The parties dispute whether the Plan’s unambiguous contract language gives the

administrator such discretion. While Plaintiff argues that there is no language in the

Plan to trigger the use of the arbitrary and capricious standard, Defendant points to

several such statements indicating that the administrator has discretion to weigh

evidence and interpret the Plan’s provisions. Article V of the Quicken Loans and

Affiliated Companies Welfare Benefits Plan & Summary Plan Description specifies

                                        Page 6 of 13
that the Plan Administrator will “interpret the provisions of the Plan and determine any

question arising under the Plan, or in connection with the administration or operation

thereof, including questions of fact,” and “determine eligibility for and amount of

benefits for any Covered Person.” (The Plan § 5.2(a), HA0041). Under the heading

“General Authority,” the Plan makes clear that “[t]he Plan Administrator will have all

the powers necessary or appropriate to carry out its duties, including the discretionary

authority to interpret the provisions of the Plan and the facts and circumstances of

claims for benefits, and to decide questions of fact related thereto.” (Id. at § 5.2(b),

HA0042). This language is sufficient to establish that “the Plan administrator reserves

discretionary authority to determine eligibility and construe policy terms.” Schwalm v.

Guardian Life. Ins. Co. of Am., 626 F.3d 299, 308 (6th Cir. 2010).

      Plaintiff contends that such language is without legal effect because it violates

Michigan Law. The Michigan Office of Financial and Insurance Services has prohibited

insurance policies to contain discretionary clauses. MICH. ADMIN. CODE. R. 500.2201-

02 (2012). In the case of an insurance policy that gave discretionary power to the

administrator, MICH. ADMIN. CODE R. 500.2202 dictated that a denial of benefits

challenge be accorded de novo review, for that provision would be voided. American

Council of Life Insurers v. Ross, 558 F.3d 600 (6th Cir. 2009); see also Rice-Peterson

v. UNUM Life. Ins. Co. of Am., 2013 WL 1250457 (E.D. Mich. Mar. 26, 2013).

      The Plan is self-funded, however, and therefore not an insurance policy. A self-

funded plan is one where the employer “does not purchase an insurance policy from

                                       Page 7 of 13
any insurance company in order to satisfy its obligations to its participants.” FMC Corp.

v. Holliday, 498 U.S. 52, 54, 111 S. Ct. 403, 112 L. Ed. 2d 356 (1990). The Summary

Plan Description provides that Quicken Loans, Inc. pays for the plan. (HA0024) (“The

cost of the plan is funded 100% by Employer contributions.”).

      Section 514(a) of ERISA provides that ERISA preempts state laws that “relate

to any employee benefit plan.” 29 U.S.C. § 1144(a). The statute then provides two

clarifications that work at cross-purposes. The first provides that “nothing in this

subchapter shall be construed to exempt or relieve any person from any law of any State

which regulates insurance, banking, or securities.” § 1144(b)(2)(A). The second

provides that no employee benefit plan “shall be deemed to be an insurance company

or other insurer...or to be engaged in the business of insurance…for purposes of any

law of any State purporting to regulate insurance companies.” § 1144(b)(2)(B).

      § 1144(b)(2)(B) provides that a self-funded plan cannot be subject to state laws

that conflict with ERISA. Holliday, 498 U.S. at 64-65. District courts sitting in

Michigan have therefore refrained from enforcing MICH. ADMIN. CODE R. 500.2202

against self-funded group benefit plans. See Guest-Marcotte v. Life Ins. Co. of N. Am.,

Case No. 15-cv-10738, 2016 U.S. Dist. LEXIS 33815 *23 (E.D. Mich. Feb. 17, 2016);

Shumpert v. GM Life & Disability Benefits Program for Hourly Emples., Case No. 2:12-

cv-14786, 2014 U.S. Dist. LEXIS 54850 * 15 (E.D. Mich. Apr. 21, 2014); Moskal v.

Aetna Life Ins. Co., Case No. 10-cv-14980 2012 U.S. Dist. LEXIS 2599 *6 (E.D. Mich.

Jan. 10, 2012). The provisions of the plan granting discretionary powers to the plan

                                       Page 8 of 13
administrator are therefore and enforceable, and the arbitrary and capricious standard

of review therefore applies.

      The arbitrary and capricious standard “is the least demanding form of judicial

review of administrative action.” Perry v. United Food & Commercial Workers Distrib.

Unions 405 & 422, 64 F.3d 238, 242 (6th Cir. 1995). “When it is possible to offer a

reasoned explanation, based on the evidence, for a particular outcome, that outcome is

not arbitrary and capricious. Id. The standard calls for a decision to “be upheld if it is

the result of a deliberate, principled reasoning process and if it is supported by

substantial evidence. Baker v. United Mine Workers of Am. Health & Ret. Funds, 929

F.2d 1140, 1144 (6th Cir. 1991).

                                       ANALYSIS

      Defendant opted to credit the medical opinions of its own experts, Dr. Keiler and

Dr. Sartin, over those of Ms. Majeske’s experts, Ms. Carson and Dr. Neuenschwander.

Such a decision is acceptable if it is supported by substantial evidence. There is no

treating physician rule in ERISA denial of benefits cases.

      Plan administrators, of course, may not arbitrarily refuse to credit a claimant’s
      reliable evidence, including the opinion of a treating physician. But, we hold,
      courts have no warrant to require administrators automatically to accord
      special weight to the opinions of a claimant’s physician; nor may courts
      impose on plan administrators a discrete burden of explanation when they
      credit reliable evidence that conflicts with the treating physician’s evaluation.

Black & Decker Disability Plan v. Nord, 538 U.S. 822, 834 (2003).




                                        Page 9 of 13
      Dr. Keiler and Dr. Sartin both provided written reports on the evidence

explaining the grounds for their disagreements with Dr. Neuenschwander and Ms.

Carson. Plaintiff’s Motion and Response do not contest Defendant’s findings on most

of Plaintiff’s ailments, including that her hypothyroidism was under control by

medication and that her EBV serology was consistent with past infection. She does,

however, contend that Defendant erred when it discounted her treating physician’s

diagnosis of chronic borreliosis.

      Ms. Majeske’s lab-work for the IgM Western Blot test came back negative

according to the CDC criteria and positive according to the IgeneX criteria. (HA0140).

Dr. Keiler and Dr. Sartin both opined that such a result was “not consistent with active

Lyme disease.” (HA 0118; HA0124). Defendant agreed with them. It is not

unreasonable for an ERISA plan administrator to credit the opinion of reviewing

physicians who disagree with the IgeneX diagnostic criteria. See Brown v. Federal Exp.

Corp., 610 Fed. Appx. 498, 505 (6th Cir. 2015) (finding that where an administrator

denied benefits despite a plaintiff having tested positive for Lyme Disease under the

IgeneX criterion but negative under the CDC criterion, it did not act arbitrarily or

capriciously); see also Allen v. Life Ins. Co. of North America, Case No. 1:02-cv-3-M,

2010 WL 989159 * 12 (W.D. Ky Mar. 12, 2010) (an administrator did not act arbitrarily

or capriciously by denying benefits to a claimant who presented objective evidence of

symptoms consistent with Lyme Disease coupled with an “equivocal” IgM test).




                                      Page 10 of 13
      Dr. Neuenschwander, in his November 27, 2017 letter clarifies the diagnosis of

his Nurse Practitioner to argue that Ms. Majeske has “chronic Borreliosis,” an

underdiagnosed and misunderstood condition that is distinct from Lyme Disease. That

the administrator did not find this opinion tantamount to objective evidence of Lyme

Disease according to CDC standards is not unreasonable. See Dutkewych v. Standard

Ins. Co., Case No. 12-cv-11073, 2014 WL 1334169 (D. Mass. Mar. 29, 2014) (holding

that an administrator acted reasonably by refusing to credit a treating physician’s

diagnosis of “chronic Lyme disease” after testing positive for the disease under the

IGeneX criteria but negative under the CDC criteria).

      Further, Ms. Majeske did not present her Plan with sufficient objective evidence

of how her chronic Borreliosis rendered her unable to perform her work. No psychiatric,

cognitive, or neurological tests were included in her file. It was therefore not

unreasonable for Dr. Keiler and Dr. Sartin to observe that there was inadequate

objective evidence to support the limitations claimed. The Court has no grounds to

remand this decision to the Plan administrator. “As numerous courts have held, an

administrator’s decision to deny benefits is reasonable and rational in the absence of

objective medical evidence to substantiate the claim of disability.” Kehrier v.

Lumbermens Mut. Cas. Co., Case No. 05-cv-71338-DT 2006 WL 2830068 (E.D. Mich.

Sept. 29, 2006) (citing Wilkins v. Baptist Healthcare System, Inc. 150 F.3d 609, 619

(6th Cir. 1998)).




                                      Page 11 of 13
      Plaintiff argues that Defendant should have conducted its own medical

examinations of Ms. Majeske. She relies on Koning v. United of Omaha Life. Ins. Co.,

627 Fed. Appx. 425 (6th Cir. 2015) which held that an administrator erred when it did

not consider evidence in the claimant’s favor and did not conduct its own physical

examination of the claimant even where it disagreed with her treating physicians’

physical examinations. There are two critical differences between that case and this one,

however. First, Koning was decided on de novo review, and so the court was at liberty

to remand the case for not reaching the best decision, whereas this Court can only

remand a decision that was arbitrary and capricious. Second, the claimant in Koning

submitted objective medical evidence of her disability that the administrator

discounted, which the administrator second-guessed. The Koning Court noted that

“there is nothing inherently improper with relying on a file review, even one that

disagrees with the conclusions of a treating physician. Koning, 627 Fed. Appx. at 436

(quoting Calvert v. Firstar Fin. Inc., 409 F.3d, 286, 297 n. 6 (6th Cir. 2005).

Nevertheless, it found that the administrator’s failure to conduct its own physical

evaluation was improper where a file reviewer found that the claimant could do

sedentary work despite a functional capacity examination that found that she could not

sit for more than thirty minutes at a time. Id. Ms. Majeske’s file, by contrast, contains

no objective evidence of her mental or physical limitations.




                                       Page 12 of 13
                                     CONCLUSION

      Because the Quicken Loans and Affiliated Companies Welfare Benefit Plan is a

self-funded plan governed by ERISA, provisions granting discretionary authority to the

Plan administrator are legal and enforceable. Since this Plan contains such language,

the Court can only review its decision to deny Ms. Majeske short term disability benefits

according to the arbitrary and capricious standard. Under that standard, an

administrator’s decision will be upheld if it is supported by substantial evidence. Dr.

Keiler’s and Dr. Sartin’s review of Ms. Majeske’s file provided substantial evidence to

justify the Plan’s denial of Ms. Majeske’s claim.

Accordingly,

      IT IS ORDERED that Defendant’s Motion for Summary Judgment [20] is

GRANTED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment

[19] is DENIED.

      SO ORDERED.



                                         s/Arthur J. Tarnow
                                         Arthur J. Tarnow
Dated: July 11, 2019                     Senior United States District Judge




                                       Page 13 of 13
